


Exhibit 10.46


[LETTERHEAD OF THE COCA-COLA COMPANY]




COCA-COLA PLAZA
ATLANTA, GEORGIA


MUHTAR KENT                                 ADDRESS REPLY TO:
CHAIRMAN AND CHIEF EXECUTIVE OFFICER                             P.O. BOX 1734
THE COCA-COLA COMPANY                                 ATLANTA, GA 30301
__________


404 676-4082
FAX: 404 676-7721


December 16, 2013
 
Mr. Irial Finan
Atlanta, Georgia
 
Dear Irial,
 
We are delighted to confirm your promotion to job grade 23, effective January 1,
2014.  You will report to me.  The information contained in this letter provides
details of your new position.
 
•
Your principal place of assignment will be Atlanta, Georgia.

 
•
Your annual base salary for your new position will be determined during the
normal rewards cycle in February 2014, with any increase to be effective
April 1, 2014.

 
•
You will continue to be eligible to participate in the annual Performance
Incentive Plan.  Your target annual incentive for 2014 will be 150% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.

 
•
Your 2013 annual incentive will be determined at your current annual incentive
target. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. The award
will be made at the discretion of the Compensation Committee of the Board of
Directors based upon recommendations by Senior Management.  The plan may be
modified from time to time.

 
•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program.  Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive equity awards within
guidelines for the job grade assigned to your position and based upon your
personal performance, Company performance, and leadership potential to add value
to the Company in the future.  Currently, the award is delivered 60% stock
options and 40% Performance Share Units. As a discretionary program, the award
timing, frequency, size and distribution between stock options and PSUs are
variable.

 








--------------------------------------------------------------------------------




Mr. Irial Finan
December 16, 2013
Page 2




•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to five times your base
salary.  You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually, subject to taxes and
withholding.

 
•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
As a mobile assignee, you will continue to participate in the ISA Program and be
provided the standard benefits of that program. The duration and type of
assignment are contingent upon the business needs of the Company provided
suitable performance standards are maintained. The Code of Business Conduct,
Confidentiality Agreements, or any other document related to knowledge you
acquire of Company business or conducting business remain in effect during
international assignments.



•
This letter is provided as information and does not constitute an employment
contract.

 
I feel certain that you will find challenge, satisfaction and opportunity in
this new role and as we continue our journey toward the 2020 Vision.  Should you
have any questions about the foregoing, please call Ceree Eberly at
404-676-3336.
 
 
Sincerely,


/s/ Muhtar Kent


Muhtar Kent


c:     Ceree Eberly
Nick Wall
Executive Compensation
GBS Executive Services






--------------------------------------------------------------------------------




Mr. Irial Finan
December 16, 2013
Page 2












I, Irial Finan, accept this offer:




Signature     _/s/ Irial Finan______________________________




Date:         _December 19, 2013__________________________








